Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of April 2nd 2021 has been considered.
Claims 31, 35, 54, 55 and 59-66 have been amended.
Claims 1-30, 33, 43, 45, 47, 52, 53 and 58 are cancelled.
Claims 67-73 were added.
Claims 31, 32, 34-42, 44, 46, 48-51, 54, 57 and 59-73 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 U.S. Patent No. 9,700,067.
Regarding claim 31: Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 31 of the current application recites a beef replica product, whereas claim 1 ‘067 recites a ground beef-like food product that is the same or similar to the meat replica of the current application. The difference between claim 31 of the current application and claim 1 '067 lies in the fact that claim 1 of '067 includes more limitations and are thus narrower and anticipates claim 31 of the current application. Accordingly, claim 31 of the current application is not patentably distinct from claim 1 of ‘067.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,826,772.
Regarding claim 31: Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 31 of the current application recites a beef replica product, whereas claim 1 of ‘772 recites a ground beef-like food product that is the same or similar to the meat replica of the current application. The difference between claim 31 of the current application and claims 1 of '772 lies in the fact that claim 1 of '772 includes more limitations and are thus narrower and anticipates claim 31 of the current application. Accordingly, claim 31 of the current application is not patentably distinct from claim 1 of ‘772.

Claims 31, 32, 34-42, 44, 46, 48-51 and 59-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 22-24 and 26-41 of copending Application No. 14/752,540.
Regarding claims 31-53: Although the claims at issue are not identical, they are not patentably distinct from each other, because claims 31, 32, 34-42, 44, 46, 48-51 and 59-73 of the current application recite a beef replica product, whereas claims 18, 22-24 and 26-41 of ‘540 recite a ground beef-like food product that is the same or similar to the meat replica of the current application. Accordingly, the current application is not patentably distinct from claims 18, 22-24 and 26-41 of ‘540. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on April 2nd 2021, with respect to the rejection under 35 USC §103 of claims 18, 26-28, 32, 34-36 and 42-53 over Rolan, Proulx and Asgar have been fully considered and are persuasive.  The rejection of claims 18, 26-28, 32, 34-36 and 42-53 under 35 USC §103 has been withdrawn.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on May 17th 2021, with respect to the rejection under 35 USC §103 of claims 31-44, 46, 48-51 and 54-65 over Rolan, Proulx and Asgar have been fully considered and are persuasive.  The rejection of claims 31-44, 46, 48-51 and 54-65 under 35 USC §103 has been withdrawn.
Rolan discloses of a ground meat analog comprising structural plant protein, which simulates ground beef (see Rolan abstract; paragraphs 20, 75-78 and 101-103). Rolan also discloses that before it is cooked, the ground meat analog mimics the color texture and/or aroma of raw meat, and after it is cooked, the ground meat analog mimics the color texture and/or aroma of cooked meat (see Rolan paragraphs [0004] and [0080]-[0089]) and that the plant protein is extruded and aligned to mimic muscle tissue (see Rolan paragraphs [0018] and [0032]). While Roland discloses of using fat from a non-animal source (see Rolan paragraph [0095]), Rolan fails to disclose fat replica comprising fat from non-animal source and a second non-animal protein, wherein the second non-animal protein is an isolated protein, and that the analog does not comprise animal myoglobin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792